Title: From Thomas Jefferson to John Walker, 7 February 1790
From: Jefferson, Thomas
To: Walker, John



Sir
Monticello Feb. 7. 1790.

Your letter was delivered me at the moment we were proceeding to a settlement of the accounts of my father’s estate with the executors. We were afterwards obliged to take a journey to Mr. Nicholas’s in Buckingham to get some explanations, and it is not till now that I can give you information, on the subject of your letter, which is probably right.
The account assigned to you was against my father’s estate. The balance appearing on it was £501–2–6 and was signed by my  brother and myself as approved, with only a reservation as to such articles as related to transactions with Kippen & co. and their successors whose accounts compared with those of the executors presented some disagreements, and were therefore to be further examined. On that examination we found that Doctor Walker had by mistake charged the estate £200 paid by him to Mr. Carr, whereas £100. of it was paid by Alexander Mc.Caul, and had been repaid him by the estate. We found also that Kippen & co. had paid £200 to Doctor Walker Aug. 16. 1769. the credit for which was totally omitted in his account. So that these two errors, with one of smaller moment, reduced the balance due from the estate to £198–18–6. The paiment of £212–0–10 Sep. 10. 1787. on my behalf therefore overpaid this sum £13–2–4. I have also examined the account accurately to see whether any and what sum of interest might be due on it: but on a rigorous settlement of interest, allowing it to each party whenever there was a balance in his favor, that account turned out £23–2. in our favor, which sum would be refunded were [we] to require interest. But the examination was gone into not with a view to require interest, but to see if we owed it. The result is that I [must] take credit for the overpaiment of £13–2–4 on a note Dr. Walker [has] of mine for about £40. I have the honor to be Sir your most obedt. humb. servt.,

Th: Jefferson

